Citation Nr: 0905953	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S. L.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1998 to April 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Thereafter, the Veteran's file 
was transferred to the RO in Montgomery, Alabama.

The Veteran filed his September 2007 notice of disagreement 
with regard to the denial of service connection for shin 
splints as well as a personality disorder (claimed as a 
mental condition).  Thereafter, in an October 2007 rating 
decision, the RO granted service connection for schizo-
affective disorder with substance abuse.  As that decision 
represents a full grant of benefits sought with regard to 
that issue, such disability is not a part of the current 
appeal.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

For reasons explained below, the issue of entitlement to 
service connection for shin splints on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The September 2005 rating decision that determined that 
new and material evidence was not submitted to reopen the 
claim of entitlement to service connection for shin splints 
was not appealed and is final.

2.  The evidence received since that September 2005 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for shin 
splints.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for shin splints.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition to reopen the claim 
for service connection for shin splints, the Board finds that 
no discussion of VCAA compliance is necessary at this time.

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for shin splints was previously denied by 
rating decision in July 2000 and September 2005.  In July 
2000, the claim was denied because shin splints were not 
shown to have been incurred in or caused by military service.  
In September 2005, the claim was denied because the evidence 
submitted was not new and material.

The evidence received subsequent to the September 2005 rating 
decision includes VA treatment records dated from June 2005 
to October 2007.  In June 2005, the Veteran reported that his 
chronic right shin pain had started in 1998.  In February 
2007, the Veteran stated that the chronic pain in his right 
leg and above his right ankle started in boot camp.  At an 
October 2007 VA mental examination, the Veteran reported that 
he had shin splints in boot camp and that he had suffered a 
stress fracture to his right shin while he was stationed in 
Okinawa, Japan in 1999.

At his November 2008 Travel Board hearing, the Veteran 
testified that he began to have problems with shin splints 
approximately halfway through his three-month boot camp 
training at Parris Island, South Carolina, due to excessive 
running and exercises.  He stated that he saw a physician for 
this condition on a weekly basis while at Parris Island.  
According to the Veteran, he was told during boot camp that 
he had a right leg stress fracture, and he was assigned a 
medical profile until he left boot camp.  According to his 
testimony, the Veteran next sought treatment for shin splints 
in early 1999, when he was stationed in Okinawa, Japan.  He 
reported that he was put on light duty at that time, and 
after his condition had worsened, his right leg was placed in 
a cast for approximately two months.  The Veteran also noted 
that, once he returned to Parris Island in 2000, he went back 
and forth to a civilian doctor (whose name he could not 
remember) and a medical doctor on the base.

Presuming the credibility of the evidence for the sole 
purpose of determining whether new and material evidence has 
been submitted, the Board finds that the new evidence relates 
to unestablished facts and raises a reasonable possibility of 
substantiating the claim.  Thus, such evidence is new and 
material and the claim for service connection for shin 
splints is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for shin splints is 
reopened.


REMAND

Reopening the claim does not end the inquiry; rather, 
consideration of the claim on the merits is required.  
However, after a review of the record, the Board observes 
that further development is required prior to adjudicating 
the Veteran's claim for service connection for shin splints.

Service treatment records reflect that the Veteran was 
assessed with right shin pain, a right shin bruise, and right 
shin splints in May 1998 when he was stationed at Parris 
Island, South Carolina.  On a June 1998 Chronological Record 
of Medical Care, the Veteran reported that he suffered from 
shin splints in his right leg during boot camp and that he 
was treated for this condition at Parris Island.  In May 
1999, the Veteran reported left shin pain, and it was noted 
that this was a recurring injury since boot camp.  In July 
1999, when he was stationed in Okinawa, Japan, it was noted 
that the Veteran had originally had some right shin splints 
one year prior in boot camp and that he now complained of the 
same pain beginning approximately two months prior.  He was 
assessed with right shin splints, with X-ray evidence of 
cortical stress fractures, in July 1999 and August 1999.  
Also in August 1999, it was documented that the Veteran was 
placed in a cast in an attempt to resolve his right shin 
splints, and his records show that he was placed on 
limited/light duty for right shin splints at that time.  A 
February 2000 treatment record assessed the Veteran with 
chronic unresolved right shin splints.  February 2000 X-rays 
of his right tibia and fibula revealed posteromedial tibial 
cortical thickening at the junction of the mid and distal 
one-third of the tibia without associated periostitis.  At 
his March 2000 military separation examination, his lower 
extremities were evaluated as normal, but the Veteran did 
indicate on a March 2000 Report of Medical History that he 
might have a possible tumor on his right shin.

At his November 2008 Travel Board hearing, the Veteran 
described his current right leg pain and stated that his job 
as an assembly line worker required him to stand on his feet 
for the majority of the time.  He testified that he started 
seeking medical treatment for his shin splints at the VA 
Medical Center (VAMC) in Montgomery, Alabama in 2000, 
approximately two to three months after his discharge from 
active service.  He also reported that he most recently 
sought VA medical care for his shin splints in 2008, 
approximately two to three months prior to his hearing.  At 
present, the claims file contains treatment records from the 
Montgomery VAMC dated only from October 2002 through March 
2007, which do document the Veteran's complaints of right 
shin pain.  On remand, VA treatment records dating from April 
2000 to October 2002, and records dating since March 2007 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Because the record shows that the Veteran does currently 
suffer from right shin pain, and because the Veteran's 
service treatment records reflect that he received treatment 
for shin splints in service, the Veteran should now be 
afforded a VA examination to determine the current nature and 
extent of his shin splints and for an opinion as to whether 
such disability is related to service.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Since the Board has determined that a medical examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  The regulation states 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with a reopened claim for a benefit 
which was previously disallowed, the claim shall be denied.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dating 
from April 2000 to October 2002, and 
since March 2007 from the Montgomery, 
Alabama VA healthcare system.

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
current nature and extent of his shin 
splints, and to provide an opinion as 
to the possible relationship to 
service.  The claims file should be 
provided to and reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies 
deemed necessary, including X-rays, 
should be conducted and the results 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the 
examiner should opine as to whether it 
is at least as likely as not (50 
percent probability or greater) that 
his current shin splints arose during 
service or are otherwise related to 
service.

3. After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case, and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.



The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


